Citation Nr: 1517584	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  08-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1979 to August 1979.  He subsequently served with the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.  

In October 2007, the Veteran testified at a personal hearings before a Decision Review Officer (DRO) of the RO.  In June 2009, he testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of each hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in August 2009, January 2012, and January 2014 at which time it was remanded for additional development.  In December 2014, the Board obtained a medical opinion from the Veterans Health Administration (VHA), and the Veteran and his representative thereafter presented argument.  The case is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence of record demonstrates that cardiac disability is not attributable to service or to a disease or injury incurred during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a cardiac disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3,159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2006 and March 2014, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was also afforded VA examinations in December 2009 and May 2014 for the disability on appeal, and an opinion was obtained from VHA in December 2014.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In a January 2014 remand, the Board had found the December 2009 VA examination to be inadequate.  When considered together, the Board finds that the May 2014 VA examination and November 2014 VHA opinion are adequate for the purpose of evaluating the claim because the Veteran was examined, and the case was reviewed relative to the Veteran's pertinent medical history, and reported symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 
Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current cardiac disability that began during his period of active duty service from July 1979 to August 1979.  He has reported that he continued to experience symptoms of a cardiac disability (including chest pain) during his service with the Army Reserve, and that cardiac symptoms have persisted in the years since service.  Also, he contends that his current cardiac disability is the result of time spent training in a gas chamber during service.

A review of the Veteran's service treatment records reveals that his July 1979 enlistment examination report does not indicate that he had any heart abnormalities.  

An August 1979 service treatment record shows a cardiology consult that noted the Veteran reported he had previously been advised that he had a heart murmur one year prior to service enlistment.  He also reported that he had not participated in sports and had difficulty in gym.  He reported that he received medication for his heart murmur prior to service, but stopped taking it because it was not helpful.  The Veteran complained of sharp pain to the left of the sternum, which increased with deep breaths.  The Veteran reported the duration of pain as 1.5 hours and, also, that at times it awakened him.  He reported having had no shortness of breath.  The diagnosis was mitral prolapse, anterior leaflet, giving atypical murmur.

The Veteran's July 1980 enlistment examination report documents no heart abnormalities.  In the associated July 1980 report of medical history, he indicated that he had never had pain or pressure in his chest, palpation or pounding of the heart, or heart trouble.

The Veteran's September 1980 separation examination report reflects that he was noted to have a mid-systolic grade II mitral murmur.  In the associated September 1980 report of medical history, he denied pain or pressure in his chest, palpation or pounding of the heart, or having or having had heart trouble. 

Following service, an April 2004 VA treatment record shows an abnormal electrocardiogram.  A December 2005 VA treatment record shows the heart was noted as within normal limits.  Intermittent VA treatment records dated from September 2009 to August 2012 show the Veteran's heart to be of normal size and limits, with no vascular congestion or murmurs.  In November 2009, the Veteran presented with chest tightness.  The examiner's report reflects the left ventricle was moderately dilated with mild left ventricular hypertrophy and severe systolic dysfunction.  Left ventricle ejection fraction was estimated at 30 to 35 percent.  The examiner's report reflects that this was normal left ventricle diastolic filling pattern for the Veteran's age.  The right ventricle was noted as normal size and function.

A VA examination report dated in December 2009 shows a diagnosis of mild left ventricular hypertrophy with severe systolic dysfunction (most likely secondary to hypertension) and a short systolic murmur (grade 1 to 2/6).  The examiner opined that the Veteran's current cardiac disability was not likely related to his in-service heart problems (i.e. mitral valve prolapse, anterior leaflet, giving an atypical murmur).  The examiner also opined that the Veteran had a heart murmur one year prior to entering service, that there was no further aggravation of the disability during active service, and that his original heart murmur experienced a natural progression of the disorder.  This opinion appears to be based on the fact that there were no medical records pertaining to any aggravation, that a September 1980 examination had revealed a mid-systolic murmur, and that the September 2004 and November 2009 treatment records had not included findings of a heart murmur.  The examiner added that the currently diagnosed short systolic murmur (grade 1 to 2/6) was most likely functional and related to trace mitral regurgitation and mild tricuspid regurgitation.  The examiner explained that there was no evidence of any current mitral valve prolapse, as per 2D echocardiogram findings.

A December 2009 VA treatment record shows that the Veteran underwent a myocardial perfusion study.  The conclusion was mildly abnormal myocardial perfusion after adequate workload with exercise.  There was no evidence of a defect to suggest ischemia or infarction.

A June 2012 VA treatment record reflects the Veteran's heart and mediastinal structures were unremarkable.  The examiner concluded radiological examination of the chest was unremarkable for acute disease.

A VA examination report dated in May 2014 shows that the Veteran reported a 20 year history of intermittent chest pains since active service.  After review of the Veteran's claims file, to include the service treatment records, the examiner opined that the Veteran's current cardiac disabilities (left ventricular hypertrophy & Cardiomyopathy) were less likely as not related to or had their onset during his period of active duty service from July to August 1979, within the year following that period of active duty service, [or] any period of ACDUTRA or INACDUTRA.  The examiner also opined that the Veteran's cardiac disabilities were less likely as not related to in-service training in a gas chamber.  The examiner further opined that the Veteran's long-term chest pains were atypical and as likely as not related to chronic psychiatric problems - panic attacks, stress, and anxiety, finding that the chest pains were not of cardiac origin.  The examiner explained that the Veteran's heart murmur was most likely a functional murmur and not a specific or pathological heart murmur.  The examiner added that that the Veteran's chronic cardiac disabilities (left ventricular hypertrophy & Cardiomyopathy) were less likely as not related to the in-service mitral prolapse, anterior leaflet, giving an atypical murmur, finding that the cardiac disabilities were as likely as likely related to other medical problems - hypertension and alcoholism.  The examiner based the opinion on the Veteran's statements and medical evidence of record, to include the service treatment records, the December 2009 VA myocardial perfusion, and the May 2014 cardiology consult.

A VHA medical opinion was obtained in December 2014 to determine whether or not clear and unmistakable medical evidence of a heart murmur(s) existed prior to active service, and if so, whether the heart murmur(s) clearly and unmistakably was not aggravated in active service beyond its natural progression.  Additionally, an opinion was requested to determine whether the Veteran's currently diagnosed cardiac disabilities were at least as likely as not causally related to the complaints and treatment documented in the service treatment records in 1979 and 1980.

The VHA physician reviewed the Veteran's claims file and noted that there was conflicting evidence regarding the presence of mitral valve prolapse in the medical history.  The physician explained that echocardiographic findings in 1979 documented anterior and posterior leaflet prolapse were not replicated in subsequent echocardiograms.  The physician cited medical literature and explained that "[s]ince 1979, updated echocardiographic criteria for MVP ha[d] been established on the basis of an understanding of the 3-dimensional structure of the mitral valve" finding that "this may explain why mitral valve prolapse was not documented on echocardiograms after service."  Based on a review of the record, the physician concluded that "there is no clear and unmistakable evidence the Veteran's murmur diagnosed in August 1979 existed prior to service."  Additionally, "it is not at least as likely as not that the Veteran's currently diagnosed cardiac disorders are causally related to the complaints and treatment documented in the service treatment records in 1979 and 1980."

As indicated above, the Veteran asserts that his cardiac disabilities developed during active service.  The Board finds he is a credible witness and has considered his assertion that there is a causal relationship between his chest pains in service and his current cardiac disabilities.  The Veteran is competent to report that he had experienced sharp pains in his chest in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran's statements as to an onset of his cardiac disabilities are less probative than the medical evidence of record, to include the Veteran's service treatment records, which do not reflect a diagnosis of any heart disability.  Additionally, the May 2014 VA examiner opined that the Veteran's cardiac disabilities were related to other medical problems, to include hypertension and alcoholism and also determined that his long-term chest pain was atypical and as least as likely as not related to his chronic psychiatric problems.  It would require medical or scientific expertise to say that the claimed disorder was related to active service.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377 (lay evidence is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not provided competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Given the medical evidence against the claim, for the Board to conclude that the Veteran's cardiac disabilities are manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2014); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Given the objective evidence of record that current cardiac disabilities are not related to the Veteran's reported in-service events, a preponderance of the evidence is against the claim, and it must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a cardiac disability is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


